Title: Minutes of the Albemarle Academy Board of Trustees, 3 May 1814
From: Carr, Peter,Albemarle Academy Board of Trustees
To: 


          At a meeting of the board of Trustees of the Albemarle Accademy held at the house of Triplet T. Estes in Charlottesville the third day of May 1814, agreeable to adjournment.
          
            
              Present
               Peter Carr President, John Harris, Dabney Minor, Thomas Wells, Saml Carr, Jno: Kelly, Jno: Winn, Rice Garland, Jno: Nicholas, Robt B. Streshly Jno B Carr, Frank Carr, Thomas Jameson, James Leitch, and Edmund Anderson.
            
          
          Wilson Nicholas by letter dated the second day of May 1814. declines acting as one of the Trustees of the Accademy, whereupon Nimrod Bramham, was chosen to fill the vacancy occasioned by the resignation of the said Wilson C. Nicholas, and it is ordered that the Secretary inform the said Bramham of his election.
          The committee appointed by an order of the board made the fifth day of April 1814, to draft rules and regulations for the Government of the board: and who were also directed to report on the ways and means of raising funds for the establishment and support of the
			 institution, made a report in these words, to wit: The committee appointed at the last meeting of the board of Trustees of the Albemarle Accademy to frame rules and regulations for the government of the same, submits the following.
          Resolved that the meetings of this board of Trustees shall always be held at the place of there last meeting unless when otherwise prescribed.
          That to constitute a quorum for the transaction of business the presence of a majority. 12. of the legal number of members shall be necessary.
          That there shall be four stated meetings in every year, to wit: on the third Friday in March, June, August, and November and at the hour of 10. A.M.
          That the president of the board shall be authorised to call a special meeting at any time on the written recommendation of any seven members, using his best endeavours that notice either verbal or written
			 be given to
			 every member before the day appointed for the meeting.
          That a President, Secretary, and Treasurer, be chosen at the first stated meeting of the board in every year.
          That the functions of the President be to preside at the meetings of the board, and to sign there proceedings, of the Secretary to take minutes of there proceedings, preserve there papers, for which purpose he is authorised and required to procure a paper book, and attest copies of them and orders of the board: and of the treasurer to receive and disburs all monies accruing to the board for the purposes of the institution under the direction of the board of Trustees.
          That in the absence or non existence of a President a vice president may be appointed to act on the special occasion.
          That all nominations of persons to supply vacancies in the body of Trustees shall be openly made previous to there being ballotted for.
          That all appointments shall be by ballot on the vote of a majority of those present, removable at will  by the vote of two thirds of the legal number of the board.
          That the President, Secretary, and Treasurer, and all other officers and functionaries of the board being members thereof shall have a right to vote on every question without exception
          That all proceedings of the board, when assembled, shall be according to parliamentary usages, except in cases otherwise specially declared.
          That executive measures may be ordered whenever proposed, but that all general rules and laws shall lie over for consideration until the meeting next ensuing that at which they are proposed  and if not then acted on or adjourned, shall be considered as discontinued.
          Resolved that the object of the creation of this board is to provide such means as may be in there power for the establishment within the county of Albemarle, of a seminary for the instruction of youth already well grounded in the knowledge of reading and writing and Common Arithmetic previous to the commencement by the pupil of the Study of the
			 Mathematical Sciences, in Such useful Sciences as Shall be within the competence of the means they may provide, begining first with those branches of Science deemed the most useful, and extending
			 afterwards to others next in the order of usefulness, in proportion to the increase of the means they may acquire.
          That the course of the Studies to be pursued, of the instruction to be given, the ordinary visitation and dicipline of the institution shall be confided to a standing committee of visiters to consist of three members of the board, to be elected at its first stated meeting in every year subject however to the controul of the board in all there proceedings whenever it shall think proper to interfere.
          That the regulations of the ordinary expenses and domestic economy of the institution be confided to a standing executive committee to consist of three members of the board to be elected at there first stated meeting in every year, subject to the controul of the board in all there proceedings whenever it shall think proper to interfere.
          That whenever the board shall think proper to receive any proceeding of any standing committee, they shall appoint a special committee of enquiry of five persons, not being members of the committee whose
			 proceedings are to be received whose duty it shall be to enquire into and report facts, and there opinions on them.
          It was likewise made the duty of your committee to enquire into and report the ways and means of carrying the institution into effect. On this subject they beg leave to propose.
          
            
              
              first, A Lottery to raise 3000 D. as authorised by law.
            
            
              
              Second, A subscription either of a sum in gross or an annual sum for a given number of years at the convenience of the Subscriber.
            
            
              
              Third, the monies for which the Glebes of the parishes of St. anne and Fredericksville were sold.
            
          
          Scheme of the Lottery
          It is proposed that the price of the tickets be five dollars. It will require then, that four thousand be sold to raise the sum on which the discount of 15 p Cent the usual discount in Lotteries will give three thousand dollars, the sum proposed to be raised.
          A sale of tickets to the above amount will place at our disposal twenty thousand Dollars to be distributed into prizes. Your committee would recommend that it be thrown into the following prizes, to wit: into one prize of 5000 D. one of 2000 D. and three of 1000 D. Thus 10000 D. will be disposed of. The remaining 10.000 might be distributed in the following manner to wit: into one prize of 500 D. into five of Sixty Dollars, into four of 50 D. into fifty of twenty Dollars, into one hundred of 15$ into 150 of ten dollars and into one thousand of five Dollars. This will give 1315. prizes and will leave 2685 tickets to be met by blanks.
          The drawing shall commence certainly at the end of 18 months from the date of the sale of the first tickets, at Charlottesville, or at any time within that period which the board of trustees shall deem proper. The first drawn ticket on the third days drawing shall be entitled to a prize of 3000 D. the first drawn ticket on the fifth days drawing shall be entitled
			 to a prize of
			 1000 D. and the first drawn ticket on the eleventh days drawing shall be entitled to a prize of 500 D. If a prize be drawn opposite to the tickets which shall be entitled to the above three stationary prizes of 500 D. or less the amount so drawn shall go to the making up of the stationary
			 prize the residue of which or the whole in case there should be no prize drawn opposite to the tickets entitled to them, shall be made up of the prizes in the wheel  at the time of there being
			 drawn
			 of a less denomination than 50 D. begining with the 5$ prizes, and if they are insufficient proceeding upwards to the tens and twenties. If a prize of more than 500 D. be drawn opposite to the ticket entitled to the stationary prize the said stationary prize shall be the property of the next drawn ticket on the same
			 day. If when the drawing shall commence at the end of 18 months the whole 4000 Tickets shall not have been disposed of, your committee would recommend that the board reserve to itself the right
			 of
			 proceeding in the drawing and of proportioning the prizes to the number of Tickets which shall be sold. In this way altho we may fail in raising the sum authorised by law, the discount on the sum
			 which we may be able to command, may be a considerable aid to the means which we may derive from other sourses, and enable us to Commence the opperation of the Accademy. Your committee would
			 suggest
			 finally that a committee of five members of the board be immediately chosen by ballot to carry the preceding plan as speedily as possible into effect, who shall be empowered to regulate at there
			 discretion the times of drawing and the number of tickets to be drawn on each day.
          A subscription either of a sum in gross or an annual sum for any given number of years at the will of the subscriber.
          It is recommended by your committee, that a committee of three members be appointed who shall be authorised and required to open subscription papers prepared with lines necessary to designate the amount and character of the sum subscribed.
          The views of the board might perhaps be promoted if the treasurer were directed to vest the moneys that may be derived from all these sourses when he shall have received sufficient  for that purpose in stock of
			 the bank of Virginia subject to the order of the board of Trustees.
          Monies arrising from the Sale of the Glebe Lands.
          By an Act of the General Assembly passed the 13th day of Febuary 1811. the court of Albemarle county is authorised to appoint a commissioner whose duty it is to vest the money arrising from the sale of the Glebe Lands of St Anne and Fredericksville parishes in stock of the bank of Virginia, and to appropriate the interest of the money so vested to the establishment & use of a public School or schools in the
			 county according to the
			 provisions of the act passed the 22d December 1796. entitled, an act to establish public Schools. It is unnecessary to recite the provisions of that Act, both togeather place the money arrising from the sale of the Glebe lands entirely beyond
			 the reach of the board, except through an application to the General Assembly. In the mean time the circulation of papers to obtain the consent of the freeholders of the County to the appropriation of the money to the purposes of the contemplated Accademy, under the controul of the board of trustees, would essentially aid the success of any application to the general assembly, which may be deemed expedient. Your committee would therefore recommend that it shall be the duty of the last mentioned committee to forward the views of the board in that respect, by giving the papers already put  into circulation, a circulation as extensive as possible,  and by using any other means which may seem to the members of it proper and
			 useful. It would be well too that a committee of three members of the board be appointed to draft a petition to the next general assembly praying the passage of an Act placing the monies, already by an order of the court of the County in the hands of
			 Mr Winn as commissioner under the Law of the 13th Febuary 1811 and vested in Bank stock as made his duty by that act under the controul of the board of trustees for the purpose of carrying the proposed Accademy into effect.
          All which is respectfully Submitted.
          Which being submited to the Consideration of the board was unanimously adopted.
          The board then proceeded to the choice of a committee to carry into effect, that article of the report which relates to the management of the Lottery, when John Winn, Jno: Kelly, James Leitch, Frank Carr, and
			 Alexander Garrett were chosen.
          The board then further proceeded to choose a Treasurer and President of the board of Lottery managers, to which office Jno Kelly was chosen.
          Dabney Minor, Thomas Wells and
			 Edmund Anderson were then chosen a committee to open subscription papers agreeable to the article of the Report of the committee
			 on that subject, and for the purpose of forwarding subscriptions to
			 petitions to the next Assembly praying an appropriation of the monies arrising from the sale of the Glebe lands to the use of the contemplated accademy.
          Thomas Jefferson,
			 Thomas M Randolph and
			 Peter Carr, were elected a committee to draft a petition to the next assembly asking an appropriation of the money arrising from the Sales of the glebe,  for the benefit of the Accademy.
          Adjourned until the third friday in June next.
          SignedPeter Carr  PresidentJno: Carr Secretary.
        